

114 HR 6261 IH: ACO Assignment Improvement Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6261IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Kilmer (for himself and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve the way beneficiaries are assigned under
			 the Medicare shared savings program by also basing such assignment on
			 primary care services furnished by nurse practitioners, physician
			 assistants, and clinical nurse specialists.
	
 1.Short titleThis Act may be cited as the ACO Assignment Improvement Act of 2016. 2.Improvements to the assignment of beneficiaries under the Medicare shared savings programSection 1899(c) of the Social Security Act (42 U.S.C. 1395jjj(c)) is amended—
 (1)by striking utilization of primary and inserting “utilization of—  (1)in the case of performance years beginning on or after April 1, 2012, primary;
 (2)in paragraph (1), as added by paragraph (1) of this section, by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (2)in the case of performance years beginning on or after January 1, 2018, primary care services provided under this title by an ACO professional described in subsection (h)(1)(B).. 
			